    Case 1:19-md-02902-RGA Document 562 Filed 08/19/21 Page 1 of 2 PageID #: 7286



                               300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                                 Tel: (302) 472 7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW



                                                                                              Direct Dial: (302)472-7311
                                                                                              Email: dgattuso@hegh.law

                                                 August 19, 2021

VIA CM-ECF
The Honorable Richard G. Andrews
District Court of Delaware
844 North King Street
Wilmington, DE 19801

               In re: Sitagliptin Phosphate (‘708 & ‘921) Patent Litigation – MDL 2902

Dear Judge Andrews,
        Defendants 1 write in response to Merck’s August 19, 2021 letter (D.I. 561) regarding the contested
facts section of the pretrial order.
        Plaintiff Merck complains about the length of Defendants’ Statement of Issues of Contested Fact.
The length of the statement of facts is a direct result of Merck’s continuing to assert infringement of at
least 33 patent claims across two separate patents. The parties are still negotiating the scope of claims
and defenses to be presented at trial; in fact, Defendants reached out to Merck’s counsel earlier today to
schedule a call to discuss streamlining issues for trial. Reducing the number of asserted claims and de-
fenses would itself reduce the volume of contested issues of fact.
         Moreover, Defendants’ current statement of contested facts is not a verbatim recitation of expert
reports as Merck claims. Instead, Defendants worked hard to include the relevant issues of fact that are
contested and to thereby put Merck on notice of the evidence Defendants intend to adduce at trial. While
Defendants’ Draft Statement of Contested Issues of Fact appropriately provides such notice, Merck’s pro-
posal to include merely a short summary of factual issues does not serve that notice function and leaves
Defendants to guess at which facts Merck actually intends to prove at trial. For example, Merck’s State-
ment of Contested Facts on alleged unexpected results of the claimed salt of sitagliptin consists of a single
conclusory statement that the purportedly unexpected properties “include superior particle morphology,
non-hygroscopicity, chemical stability in solution and physical thermal stability” without any further iden-
tification of supporting facts relevant to these issues and without even any limitation on the properties on
which they intend to adduce evidence (based on the use of the word “include”). Merck’s conclusory
recital of purported unexpected results does not serve the intended purpose of putting Defendants on notice
regarding the evidence that Merck actually intends to offer at trial.
        Defendants propose that the parties continue to negotiate mutual narrowing of the case, and that
once the case is appropriately narrowed, each side provides a detailed statement of contested issues of
facts on the remaining claims and defenses sufficient to put the other side on notice of the factual issues
to be proven at trial. This is consistent with several Pretrial Orders the undersigned counsel has been
involved in submitting in previous cases before Your Honor. We look forward to receiving the Court’s


1
  This letter is sent on behalf of Defendants Sandoz, Inc.; Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s
Laboratories, Ltd.; Apotex Inc. and Apotex Corp.; Zydus Pharmaceuticals (USA) Inc. and Cadila
Healthcare Ltd.; Sun Pharmaceutical Industries Ltd.; Ajanta Pharma Limited and Ajanta Pharma USA
Inc.; and Aurobindo Pharma Limited; Aurobindo Pharma USA, Inc. (collectively, “Defendants”).
   Case 1:19-md-02902-RGA Document 562 Filed 08/19/21 Page 2 of 2 PageID #: 7287



    The Honorable Richard G. Andrews
    August 19, 2021
    Page | 2


guidance on this issue.
       Counsel are available at the convenience of the Court.



                                            Respectfully,

                                            /s/ Dominick T. Gattuso

                                            Dominick Gattuso (#3630)

DTG/ram
cc:   All counsel of record (via CM-ECF)
